Citation Nr: 0032644	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1946 
to May 1949.  He died in April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination from the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in December 1998, and a statement of the case was issued in 
April 1999.  An April 1999 letter has been accepted as the 
appellant's substantive appeal.  The appellant is the 
veteran's son.

Various communications from the appellant suggest that he may 
be advancing either new claims or claims to reopen with 
regard to other VA benefits.  It does appear that the RO has 
responded to certain of these communications and informed the 
appellant of the requirements for filing claims for those 
benefits.  However, as the exact nature of the claims being 
advanced is not clear from the appellant's communications, 
the Board hereby refers these matters to the RO for 
clarification and any necessary action.  


FINDING OF FACT

The veteran did not die of a service-connected disability and 
was not evaluated as permanently and totally disabled due to 
service-connected disability for a period of 10 years prior 
to his death.  



CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. § 3501(a)(1) (West 1991); 
38 C.F.R. § 21.3021(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, certain substantive changes were made 
to the criteria governing Chapter 35 educational assistance 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the appeal process has been concluded, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board finds that in the present 
appeal, regardless of whether the old or current version of 
the regulations is applied, the outcome is the same in this 
case, and the Board will proceed with disposition of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the claims file indicates that the veteran was 
not service-connected for any disability during his lifetime.  
The Board also notes that by decision in July 1990, the Board 
denied an appeal by the veteran's widow on the issue of 
entitlement to service-connection for the cause of the 
veteran's death.

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service connected disability, or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. § 21.3021 (a).  As such, the appellant does not met 
the basic requirements for educational assistance under the 
provisions of Chapter 35.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

